PER CURIAM.
This case is controlled by State v. Alexander, 591 So.2d 1029 (Fla. 3d DCA 1991), where we held on similar facts that a finding by a trial judge that a defendant is “motivated to treatment” as a mentally disordered sex offender, unlike a strong motivation for rehabilitation, is an insufficient reason to support a downward departure from the guideline sentence.
Accordingly, we vacate the sentence entered and remand for further proceedings where the defendant shall be sentenced within the guidelines or be given an opportunity to withdraw his plea and go to trial.
Reversed and remanded.